DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 and 20, in the reply filed on October 11, 2022 is acknowledged.  The traversal is on the ground(s) that searching the method will not impose further burden because the structural limitations in the methods claims substantially correspond to the structural limitations in the product claims and because many inventions in the same field of endeavor are classified in both B32B 7/14 and B32B 37/12. This is not found persuasive because, as stated in the previous Restriction Requirement, there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different areas of classification and require a different field of search.
The product of Group I is classified in B32B 7/14 based on the structure of the laminated fabric article, while the method of Group II is classified in B32B 37/12 based on the method steps, therefore indicating that each invention has attained recognition in the art as a separate subject for inventive effort. The invention of Group II further includes limitations directed to the method that are not specifically required by the product of Group II (e.g. wherein the adhesive is printed by a gravure roller), such that the invention of Group II would require a different field of search to capture these additional details of the method and would also likely raise different non-prior art issues under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a). See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 11, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In paragraph [0055] of the as-filed specification, reference numerals 300, 310, 320, 330, 340, and 350 are used to refer to features in Fig. 3. However, in Fig. 3, reference numerals 30, 31, 32, 33, 34, and 35 are used to identify the illustrated features. Either the specification or the drawings must be amended to harmonize the reference numerals. Furthermore, due to the low resolution of the image, it is not clear what feature the reference numeral “33” in Fig. 3 points to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  In line 6, the limitation reciting “filled portion being arrange” should read --filled portion being arranged--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, 12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok (US 2017/0266919).
Regarding claim 1, Seok teaches a breathable waterproof fabric (laminated fabric structure) comprising a fabric substrate (200; first fabric layer), a membrane (300; nanofibrous membrane) formed of nanofibers, a lining fabric substrate (810; second fabric layer) ([0058], [0117]-[0121], see Fig. 9B reproduced below). Seok teaches that dot adhesive members (110, 111; first and second permeable adhesive layers) are provided to bond the fabric substrates to the membrane and are therefore sandwiched between the fabric substrate and a first surface of the membrane and between the lining fabric substrate and a second surface of the membrane, respectively ([0031], Fig. 9B). 

    PNG
    media_image1.png
    202
    688
    media_image1.png
    Greyscale

Fig. 9B of Seok (US 2017/0266919) illustrating a breathable waterproof fabric having a three-layer structure, comprising a fabric substrate (200), a first dot adhesive member (110), a nanofibrous membrane (300), a second dot adhesive member (111), and a lining fabric substrate (810).

Seok teaches that the dot adhesive member may be a plurality of dot-shaped adhesives arranged in a matrix pattern, wherein the dot pattern serves to reduce a bonding area between the fabric substrates and the membrane to thereby increase the breathing efficiency of the laminate ([0015], [0030]). Therefore, the dot adhesive members are arranged into first and second patterns and each comprise a filled portion, corresponding to the dot-shaped adhesives, and an unfilled portion, corresponding to the areas without adhesive which exist to ensure breathability of the fabric laminate (allows air to pass through).
Regarding claim 2, Seok teaches all of the limitations of claim 1 and further teaches that the dot adhesive members (first and second permeable adhesive layers) are formed of a plurality of dot-shaped adhesives (111, 112, 113; adhesive columns) which are separated by the unfilled portions by a distance L to ensure breathability of the fabric ([0089]-[0091], [0115], Fig. 5).
Regarding claim 7, Seok teaches all of the limitations of claim 2 above and further teaches that each of the first and second adhesive columns have a circular or polygonal cross-section ([0089], Fig. 5).
Regarding claim 8, Seok teaches all of the limitations of claim 1 above and further teaches that the adhesive dot members (filled portions) are made of a hot-melt adhesive ([0086], [0111]). 
Regarding claim 9, Seok teaches all of the limitations of claim 1 above and further teaches that the nanofibers that form the membrane (300; nanofibrous membrane) may be obtained by electrospinning ([0015], [0059]).
Regarding claim 12, Seok teaches all of the limitations of claim 1 above and further teaches that the fabric substrate (200; first fabric layer) is a fabric made of woven yarn and that the lining fabric substrate (810; second fabric layer) comprises a woven fabric ([0086], [0097]).
Regarding claim 14, Seok teaches all of the limitations of claim 1 above and further teaches that the membrane (300; nanofibrous membrane) has a fine pore structure having a pore size of 0.8 µm or less ([0029], [0058]). Therefore, the breathable waterproof fabric would inherently have a function of filtering air by removing particulates having a particle size greater than 0.8 µm.
Regarding claim 20, Seok teaches a two-layer breathable waterproof fabric (laminated fabric structure) comprising a fabric substrate (200; fabric layer), a membrane (300; nanofibrous membrane) formed of nanofibers, and a dot adhesive member (110; permeable adhesive layer) sandwiched between the fabric substrate and the membrane ([0058], [0112], see Fig. 8C reproduced below). Seok teaches that the dot adhesive member (110; permeable adhesive layer) is provided to bond the fabric substrate to the membrane and are therefore sandwiched between the fabric substrate and a first surface of the membrane and between the lining fabric substrate and a second surface of the membrane, respectively ([0031], Fig. 9B). 

    PNG
    media_image2.png
    105
    563
    media_image2.png
    Greyscale

Fig. 8C of Seok (US 2017/0266919) illustrating a breathable waterproof fabric having a two-layer structure, comprising a fabric substrate (200), a dot adhesive member (110), and a nanofibrous membrane (300).

Seok teaches that the dot adhesive member is positioned only on local areas (filled portion) of the fabric substrate and the membrane by transferring the dot adhesive member in the form of a plurality of dot-shaped adhesives (111, 112, 113; adhesive columns) ([0115], Fig 8C). Seok teaches that the dot-shaped adhesives are arranged in a matrix pattern, with each dot-shaped adhesive being separated by the unfilled portion by a distance L to ensure breathability of the fabric ([0089]-[0091], [0115], Fig. 5). As compared to the case where the adhesive is formed over the entire surface of the substrate, the patterned dot adhesive member improves the breathable efficiency of the fabric by reducing the bonded area and increasing the area for performing the breathable function ([0030], [0115]-[0116]). Therefore, Seok teaches that the dot adhesive member is arranged into a pattern and comprises a filled portion, corresponding to the dot-shaped adhesives, and an unfilled portion, corresponding to the areas without adhesive which exist to ensure breathability of the fabric laminate (allowing air to pass through).

Claims 1, 2, 9, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saroch et al. (US 2014/0026897, cited on IDS).
Regarding claim 1, Saroch et al. teaches a face mask (1; laminated fabric structure) for removal of biological and mechanical impurities from breathed and/or exhaled air (Abstract, [0020]). The face mask comprises an inner textile layer (first fabric layer), an outer textile layer (second fabric layer), and a filtering layer (nanofibrous membrane) of polymer nanofibers arranged between the inner and outer textile layers (Abstract, [0009]).
Saroch et al. teaches that the three layers of fabric are mutually interconnected by a net of spot or abscissa joints formed by a binder to secure constant mutual position of all layers during production and handling of the face mask ([0013], [0029]). The net of spot joints is formed of a pattern with 2 to 50 binding points/cm2, wherein the advantage of spot-interconnecting the layers is that it does not substantially influence the total permeability of the face mask ([0019], [0029]). Therefore, the layers of patterned binder forming spot joints between the fabric layers correspond to the claimed first and second permeable adhesive layers, wherein the binding points correspond to the claimed filled portion, and the areas between the deposited binder correspond to the claimed unfilled portion which enables the permeability of the face mask to be maintained.
Regarding claim 2, Saroch et al. teaches all of the limitations of claim 1 above. As noted above, Saroch et al. teaches a net of spot joints formed by a binder is used to interconnect each of the fabric layers of the face mask, wherein the net of spot joints is formed as a regular or an irregular pattern with 2 to 50 binding points/cm2 [0029]. Therefore, the net of spot joints corresponds to the claimed first and second filled portions, wherein the binding points formed by spots of deposited binder correspond to the claimed plurality of first and second adhesive columns. The areas between the deposited binder correspond to the claimed unfilled portion which separates the spots of binder.
Regarding claim 9, Saroch et al. teaches all of the limitations of claim 1 above and further teaches that the filtering layer (nanofibrous membrane) is preferably formed by electrostatic spinning ([0026], [0031], [0034]).
Regarding claims 12 and 13, Saroch et al. teaches all of the limitations of claim 1 above and further teaches that the inner and outer textile layers (first and second fabric layers) can each be made of a non-woven fabric comprising polyester ([0023], [0034]).
Regarding claim 14, Saroch et al. teaches all of the limitations of claim 1 above. As noted above, Saroch et al. teaches that the face mask is to be used for removal of biological and mechanical impurities from breathed and/or exhaled air (Abstract, [0020]), thus meeting the limitation directed to an air filtering fabric.
Regarding claim 15, Saroch et al. teaches all of the limitations of claim 1 above. As noted above, Saroch et al. teaches a face mask comprising the laminated fabric structure recited in claim 1. While it is acknowledged that Saroch et al. does not explicitly recite that the face mask is washable, the reference does teach all of the claimed features/materials/layers. Therefore, the claimed physical property, i.e. washability, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
With respect to the washability of the face mask, it is noted that the instant specification recognizes two features that are important for achieving this property: (1) that the filtering layer is composed of nanofibers rather than from polypropylene, and (2) that the nanofibrous membrane is laminated between first and second fabric layers (see [003]-[005] and [0076] of the as-filed specification). The face mask of Saroch et al. satisfies both of these structural features and thus meets the limitation directed to the face mask being washable.
Regarding claim 20, Saroch et al. teaches a face mask (1; laminated fabric structure) for removal of biological and mechanical impurities from breathed and/or exhaled air (Abstract, [0020]). The face mask comprises an inner textile layer (fabric layer), an outer textile layer, and a filtering layer (nanofibrous membrane) of polymer nanofibers arranged between the inner and outer textile layers (Abstract, [0009]).
Saroch et al. teaches that the three layers of fabric are mutually interconnected by a net of spot joints formed by a binder to secure constant mutual position of all layers during production and handling of the face mask [0029]. The net of spot joints is formed of a pattern with 2 to 50 binding points/cm2, wherein the advantage of spot-interconnecting the layers is that it does not substantially influence the total permeability of the face mask ([0019], [0029]). Therefore, the layers of patterned binder forming spot joints between the fabric layers correspond to the claimed first and second permeable adhesive layers, wherein the binding points formed by spots of deposited binder correspond to the claimed filled portion comprising a plurality of adhesive columns, and the areas between the deposited binder correspond to the claimed unfilled portion which separates the adhesive columns and which enables the permeability of the face mask to be maintained.

Claims 1, 2, 7-9, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hossain et al. (US 2018/0237967).
Regarding claims 1, 8, and 9, Hossain et al. teaches a protective vent (10; laminated fabric structure) comprising a membrane (12; nanofibrous membrane) sandwiched between two carrier layers (11; first and second fabric layers), such that the membrane is protected and capable of withstanding mechanical forces ([0091], see Fig. 2 reproduced below). Hossain et al. teaches that the membrane is a nanofiber membrane produced by electrospinning using nanofibers ([0056], [0059], [0069]).

    PNG
    media_image3.png
    348
    482
    media_image3.png
    Greyscale

Fig. 2 of Hossain et al. (US 2018/0237967) illustrating a protective vent (10) comprising a membrane (12) sandwiched between two carrier layers (11).

Hossain et al. further teaches that the membrane can be bonded to the carrier layer by hot-melt bonding using, for example, reactive polyurethane adhesives, and that the adhesive may be provided at connecting points in a point-like or linear manner distributed evenly over the protective vent so as to minimize the loss of porosity or air permeability ([0057]-[0058], [0072]-[0073]). Hossain et al. teaches that when two carrier layers are provided, as in the sandwich structure illustrated in Fig. 2, the second carrier layer is likewise connected to the membrane layer [0061]. Therefore, the layers of dot adhesive coating forming connecting points between the carrier layers and the membrane correspond to the claimed first and second permeable adhesive layers, wherein the dots of adhesive coating correspond to the claimed filled portion, and the areas between the dots correspond to the claimed unfilled portion which enables the air permeability of the protective vent to be maintained.
Regarding claim 2, Hossain et al. teaches all of the limitations of claim 1 above. As noted above, Hossain et al. teaches that a dot adhesive coating (first and second permeable adhesive layers) is used to form connecting points between each of the carrier layers and the membrane, wherein the adhesive can be provided in a point-like or linear manner ([0058], [0073], [0090]). Therefore, the connecting points formed by dots of deposited adhesive coating correspond to the claimed plurality of first and second adhesive columns. The areas between the adhesive coating dots correspond to the claimed unfilled portion which separates the dots of adhesive.
Regarding claim 7, Hossain et al. teaches all of the limitations of claim 2 above. As noted above, Hossain et al. teaches that the dot adhesive coating is used to form connecting dots, which may be provided in a point-like or linear manner [0058]. Therefore, Hossain et al. teaches that each of the first and second adhesive columns can have a cross section that is circular or rectangular.
Regarding claims 12 and 13, Hossain et al. teaches all of the limitations of claim 1 above and further teaches that the carrier layers (11; first and second fabric layers) can be a textile, in particular a monofilament woven or nonwoven ([0035], [0042]). Hossain et al. further teaches that the carrier layers can be made of polyhexamethylene adipamide (PA6,6), polydodecanamide (PA12), or polycaproamide (PA6) ([0047]), thus meeting the limitation directed to each of the first and second fabric layers comprising nylon.
Regarding claim 14, Hossain et al. teaches all of the limitations of claim 1 above and further teaches that the protective vent (10; laminated fabric structure) can be applied in filter technology ([0055]), thus meeting the limitation directed to an air filtering fabric.
Regarding claim 15, Hossain et al. teaches all of the limitations of claim 1 above and further teaches that the protective vent (10; laminated fabric structure) can be applied in filter technology, for example, as a surgical or facial mask ([0052], [0055]). Hossain et al. further teaches that the protective vent can be washed without a significant loss in structure or properties ([0043]), thus meeting the limitation directed to the face mask being washable.
Regarding claim 20, Hossain et al. teaches a protective vent (10; laminated fabric structure) comprising a membrane (12; nanofibrous membrane) arranged on a carrier layer (11; fabric layer) ([0090], Fig. 1). Hossain et al. teaches that the membrane is a nanofiber membrane produced by electrospinning using nanofibers ([0056], [0059], [0069]). 

    PNG
    media_image4.png
    368
    501
    media_image4.png
    Greyscale

Fig. 1 of Hossain et al. (US 2018/0237967) illustrating a protective vent (10) comprising a membrane (12) arranged on a carrier layer (11).

Hossain et al. further teaches that the membrane can be bonded to the carrier layer by hot-melt bonding, and that the hot-melt adhesive may be provided at connecting points in a point-like or linear manner distributed evenly (arranged in a pattern) over the protective vent so as to minimize the loss of porosity or air permeability ([0057]-[0058], [0072]-[0073], [0090]). Therefore, the layer of dot adhesive coating forming connecting points between the membrane and the carrier layer corresponds to the claimed permeable adhesive layer, wherein the dots of adhesive coating correspond to the claimed plurality of adhesive columns of the filled portion, and the areas between the dots correspond to the claimed unfilled portion which separates the adhesive columns and which enables the air permeability of the protective vent to be maintained.

Claims 1, 2, 7, 9, 12, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock et al. (US 2010/0319113).
Regarding claims 1 and 9, Rock et al. teaches a fabric laminate (21; laminated fabric structure) comprising an inner fabric layer (22; first fabric layer), a barrier layer (26; nanofibrous membrane), and an outer fabric layer (24; second fabric layer), wherein first and second adhesive layers (23, 25; first and second permeable adhesive layers) secure the barrier layer to opposed sides of the inner and outer fabric layers ([0028], [0035], see Fig. 3 reproduced below). Rock et al. teaches that the barrier layer can include one or more electrospun nanofiber membrane layers [0036]. 

    PNG
    media_image5.png
    593
    968
    media_image5.png
    Greyscale

Fig. 3 in Rock et al. (US 2010/0319113) illustrating a fabric laminate (21) comprising an inner fabric layer (22), an outer fabric layer (24), a barrier layer (26), and first and second adhesive layers (23, 25) used to secure the barrier layer to the inner and outer fabric layers.

Rock et al. teaches that the first and second adhesive layers are applied in such a manner as to avoid restriction of the moisture vapor transmission and/or air permeability of the barrier layer; for example, the first and second adhesive layers can be applied in a dot coating pattern [0035]. Therefore, the layers of adhesive applied in a dot coating pattern correspond to the claimed first and second permeable adhesive layers, wherein the dots of adhesive coating correspond to the claimed filled portion, and the areas between the dots correspond to the claimed unfilled portion which avoids restriction of the moisture vapor transmission and air permeability of the fabric laminate (allows air to pass through).
Regarding claim 2, Rock et al. teaches all of the limitations of claim 1 above. As noted above, Rock et al. teaches that the first and second adhesive layers (23, 25; first and second permeable adhesive layers) may be applied in a dot coating pattern ([0035]), such that the dots of adhesive correspond to the claimed plurality of first and second adhesive columns, and the areas between the adhesive coating dots correspond to the claimed unfilled portion which separates the dots of adhesive.
Regarding claim 7, Rock et al. teaches all of the limitations of claim 2 above. As noted above, Rock et al. teaches that the first and second adhesive layers (23, 25; first and second permeable adhesive layers) may be applied in a dot coating pattern ([0035]), such that the dots of adhesive correspond to the claimed plurality of first and second adhesive columns which have a circular cross section.
Regarding claim 12, Rock et al. teaches all of the limitations of claim 1 above and further teaches that the inner fabric layer (22; first fabric layer) can be a woven or non-woven fabric, and that the outer fabric layer (24; second fabric layer) can be a woven material ([0029], [0031]).
Regarding claim 14, Rock et al. teaches all of the limitations of claim 1 above and further teaches that the electrospinning process allows for fine control over the air permeability, water vapor transmission, and liquid resistance of the nanofiber membrane ([0028], [0036]-[0037]). Therefore, the fabric laminate comprising the barrier layer formed of a nanofiber membrane meets the limitation directed to an air filtering fabric.
Regarding claim 15, Rock et al. teaches all of the limitations of claim 1 above and further teaches that the fabric laminate (21; laminated fabric structure) is used to form an outer shell (12) of a chemical protective fabric garment system (10) comprising an upper garment portion (14) including an integral hood (16; face mask) ([0027]-[0028], Fig. 1). Rock et al. further teaches that the barrier layer can be processed by calendaring or with an adhesive to maintain its integrity in usage and after washing ([0040]), thus meeting the limitation directed to the face mask being washable.
Regarding claim 20, Rock et al. teaches a fabric laminate (21; laminated fabric structure) comprising an inner fabric layer (22; fabric layer), a barrier layer (26; nanofibrous membrane), and an outer fabric layer, wherein a first adhesive layer (23; permeable adhesive layers) secure the barrier layer to the inner fabric layer ([0028], [0035], Fig. 3). Rock et al. teaches that the barrier layer can include one or more electrospun nanofiber membrane layers [0036]. 
Rock et al. teaches that the adhesive layer is applied in such a manner as to avoid restriction of the moisture vapor transmission and/or air permeability of the barrier layer; for example, the adhesive layer can be applied in a dot coating pattern [0035]. Therefore, the layer of adhesive applied in a dot coating pattern corresponds to the claimed permeable adhesive layers, wherein the dots of adhesive coating correspond to the claimed plurality of adhesive columns forming a filled portion, and the areas between the dots correspond to the claimed unfilled portion which avoids restriction of the air permeability of the fabric laminate (allows air to pass through).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2017/0266919) as applied to claims 1 and 2 above.
Regarding claims 3 and 4, Seok teaches all of the limitations of claim 1 above. Although Seok teaches an embodiment wherein the dot adhesive members (110, 111; first and second permeable adhesive layers) are formed of a plurality of dot-shaped adhesives (111, 112, 113; adhesive columns) which are separated by the unfilled portions by a distance L to ensure breathability of the fabric ([0089]-[0091], [0115], Fig. 5), the reference does not expressly teach that one or more of the first and second unfilled portions are configured as a plurality of holes separated by the filled portions.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable waterproof fabric of Seok by forming the first and second filled portions and the first and second unfilled portions so as to have any discontinuous pattern, including the claimed configuration wherein the unfilled portion comprises a plurality of holes separated by the filled portion, in order to ensure that the filled portions can facilitate sufficient bonding between the fabric layers and that the unfilled portions can enable sufficient air permeability through the fabric.
Regarding claim 5, Seok teaches all of the limitations of claim 1 above. Although Seok further teaches that the dot-shaped adhesives (filled portion) are formed in a regularly spaced pattern, the diameters D of the dot-shaped adhesives are preferably 100 µm to 500 µm, and the distances L between the dot-shaped adhesives are preferably 100 µm to 400 µm ([0089]-[0091], Fig. 5), the reference does not expressly teach a coverage of the first and second unfilled portions.
However, Seok does further teach that when the diameters of the dot-shaped adhesives are too small or the distances are too large, the amount of adhesive is small and thus the adhesive force is decreased [0091]. Likewise, when the diameters of the adhesives are too large or the distances are too small, the amount of adhesive is large and the adhesive material blocks the pores of the membrane and decreases the permeability thereof [0091].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the area coverage of the first and second unfilled portions through routine experimentation, especially given the teachings in Seok regarding the desire to create a sufficient adhesive force between fabric layers while maintaining sufficient permeability of the membrane by adjusting the dimensions and spacing of the adhesive dots constituting the filled portion. See MPEP 2144.05(II).
Regarding claim 6, Seok teaches all of the limitations of claim 2 above and further teaches that the dot-shaped adhesives (first and second adhesive columns) have diameters D within the range of 100 µm to 500 µm and that distances L between the dot-shaped adhesives are preferably 100 µm to 400 µm ([0089]-[0091], Fig. 5). Therefore, Seok teaches that the dot-shaped adhesives have a cross-sectional area between about 0.03 mm2 and about 0.8 mm2 and are separated with a distance  between 0.1 mm and 0.4 mm, which overlap the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2017/0266919) as applied to claim 1 above, and further in view of Hossain et al. (US 2018/0237967).
Regarding claim 10, Seok teaches all of the limitations of claim 1 above and further teaches that the polymer material used for forming the nanofibers can include polyvinylidene fluoride (PVDF), polyvinyl chloride (PVC), or polyurethane ([0061]-[0062]) but does not expressly teach a diameter of the nanofibers.
However, in the analogous art of nanofibrous filtering fabrics, Hossain et al. teaches a protective vent (10) comprising a membrane (12; nanofibrous membrane), which is sandwiched between two fabric carrier layers (11) ([0059], [0091], Fig. 2). Similar to Seok, Hossain et al. teaches that the membrane is a nanofiber membrane produced by electrospinning using nanofibers, such as polyvinylidene fluoride (PVDF) ([0047], [0056], [0059], [0069]). Hossain et al. further teaches that the nanofibers are preferably formed with a diameter of 40 nm to 1000 nm, particularly preferably 80 nm to 250 nm, depending on the requirements of a particular application [0052]. Hossain et al. lists potential applications of the protective vent, including as bedding, ventilation filter, surgical masks, pressure filtration equipment, etc. [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate fiber diameter for the nanofibrous membrane, such as a diameter within the claimed range, as taught by Hossain et al., for the benefit of achieving suitable filtration properties required for a particular application of the fabric laminate. Hossain et al. further teaches a fiber diameter which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 11, Seok teaches all of the limitations of claim 1 above but does not expressly teach a thickness of the nanofibrous membrane. However, in the analogous art of nanofibrous filtering fabrics, Hossain et al. teaches a protective vent (10) comprising a membrane (12; nanofibrous membrane), which is sandwiched between two fabric carrier layers (11) ([0059], [0091], Fig. 2). Similar to Seok, Hossain et al. teaches that the membrane is a nanofiber membrane produced by electrospinning using nanofibers ([0056], [0059], [0069]). Hossain et al. further teaches that the membrane can have a layer thickness of 1 to 10 µm in order to obtain sufficient air and water permeability for a particular application while minimizing the overall thickness of the laminate ([0033], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable waterproof fabric of Seok by setting a thickness of the nanofibrous membrane within the claimed range, as taught by Hossain et al., for the benefit of reducing the overall thickness of the laminate while ensuring sufficient air and water permeability. Hossain et al. further teaches a thickness of the nanofibrous membrane which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 15, Seok teaches all of the limitations of claim 1 above. Although Seok teaches that the breathable waterproof fabric can be used to make clothes and has sufficient durability to undergo repeated washing or cleaning ([0003], [0049]), the reference does not expressly teach a washable face mask.
However, in the analogous art of nanofibrous filtering fabrics, Hossain et al. teaches a protective vent (10) comprising a membrane (12; nanofibrous membrane), which is sandwiched between two fabric carrier layers (11) ([0059], [0091], Fig. 2). Similar to Seok, Hossain et al. teaches that the membrane is a nanofiber membrane produced by electrospinning using nanofibers ([0056], [0059], [0069]). Hossain et al. further teaches that the protective vent can be applied in filter technology, including for ventilation filters, clothing, or facial masks, and that both air permeability and moisture permeability are important factors in determining facemask performance and wearing comfort ([0033], [0055]). Hossain et al. further teaches that the protective vent can be washed without a significant loss in structure or properties [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the breathable waterproof fabric of Seok to form a washable face mask, given that such fabric laminates having high moisture and air permeability are particularly suited for face mask applications, as taught by Hossain et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2017/0266919) as applied to claim 1 above, and further in view of Herlihy (US 5,631,074).
Regarding claim 13, Seok teaches all of the limitations of claim 1 above. Although Seok teaches that the fabric substrate (200; first fabric layer) and the lining fabric substrate (810; second fabric layer) includes all materials for fabricating casual clothing, sports clothing, etc. ([0056], [0095]), the reference does not expressly teach that each of the first and second fabric layers comprises cotton, nylon, or polyester.
However, in the analogous art of breathable fabric materials, Herlihy teaches a fabric which is waterproof, breathable, elastic, and has a number of other qualities which are highly desirable in action sportswear (Abstract). Herlihy teaches that nylon, cotton, and polyester all have good abrasion resistance; polyester and nylon have good absorbency; nylon has a low specific gravity and thus is lightweight; and cotton has good static resistance and pilling resistance (col 6-col 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate material for the fabric substrate and lining fabric substrate, such as cotton, nylon, or polyester, as taught by Herlihy, based on the suitability of these materials for use in casual or sports clothing.

Claim 3, 4, 7, and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saroch et al. (US 2014/0026897, cited on IDS) as applied to claims 1 and 2 above.
Regarding claims 3 and 4, Saroch et al. teaches all of the limitations of claim 1 above. Although Saroch et al. teaches that layers of the fabric can be interconnected by a net of spot or abscissa joints (filled portions) so as to only minimally reduce the permeability of the face mask ([0013], [0029]), the reference does not expressly teach that one or more of the first and second unfilled portions are configured as a plurality of holes separated by the filled portions.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask of Saroch et al. by forming the first and second filled portions and the first and second unfilled portions so as to have any discontinuous pattern, including the claimed configuration wherein the unfilled portion comprises a plurality of holes separated by the filled portion, in order to ensure that the filled portions can facilitate sufficient bonding between the fabric layers and that the unfilled portions can enable sufficient air permeability through the fabric.
Regarding claim 7, Saroch et al. teaches all of the limitations of claim 2 above. Although Saroch et al. teaches that a net of spot joints formed by a binder is used to interconnect each of the fabric layers of the face mask ([0029]), wherein the binding points formed by spots of deposited binder correspond to the claimed plurality of first and second adhesive columns, the reference does not expressly teach a specific shape of the bonding points. It would, however, have been obvious to one of ordinary skill in the art to select any shape, such as one of the claimed shapes, for the cross section of the adhesive columns, as the shape of the cross-section of the adhesive columns does not substantially affect the functionality of the spot joints. See MPEP 2144.04(IV)(B).
Regarding claim 10, Saroch et al. teaches all of the limitations of claim 1 above and further teaches that the nanofibers of the filtering layer (nanofibrous membrane) are made of a hydrophobic polymer such as polyvinylidene fluoride (PVDF), polyurethane (PU), or polycaprolactone (PCL) [0023]. Saroch et al. further teaches that the diameter of the nanofibers may be in the range of 150 to 600 nanometers ([0034]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saroch et al. (US 2014/0026897, cited on IDS) as applied to claims 1 and 2 above, and further in view of Bird (US 3,802,429).
Regarding claim 5, Saroch et al. teaches all of the limitations of claim 1 above. Although Saroch et al. teaches that the net of spot joints is formed at a density of 2 to 50 binding points/cm2 to enable sufficient interconnection of the layers of the face mask while only minimally reducing its permeability ([0029]), the reference does not expressly teach a coverage of the first and second unfilled portions.
However, in the analogous art of fabric face masks, Bird teaches a face mask comprising two layers of a nonwoven facing fabric and a nonwoven fabric filtration medium sandwiched between the layers of facing fabric (Abstract). Bird teaches that it is advantageous to spot bond the three layers of the face mask together so that the layers are prevented from shifting (col 4, Ln 7-35). Bird further teaches that the total area of the bond points is not critical, although it should be recognized that the bond area must be large enough to sufficient to bond the layers of the mask but not so large that it could materially reduce the air resistance of the mask (col 4, Ln 36-55). Bird notes that the bond points tend to be impervious areas which prevent passage of air through the mask (col 4, Ln 48-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the area coverage of the first and second unfilled portions through routine experimentation, especially given the teachings in Saroch et al. and Bird regarding the desire to create a sufficient adhesive force between fabric layers while maintaining sufficient air permeability of the face mask by adjusting the total area of the bonding points constituting the filled portion. See MPEP 2144.05(II).
Regarding claim 6, Saroch et al. teaches all of the limitations of claim 2 above. Although Saroch et al. teaches that the net of spot joints is formed at a density of 2 to 50 binding points/cm2 to enable sufficient interconnection of the layers of the face mask while only minimally reducing its permeability ([0029]), the reference does not expressly teach specific values for the cross-sectional area and the distance between the first adhesive columns and second adhesive columns.
However, in the analogous art of fabric face masks, Bird teaches a face mask comprising two layers of a nonwoven facing fabric and a nonwoven fabric filtration medium sandwiched between the layers of facing fabric (Abstract). Bird teaches that it is advantageous to spot bond the three layers of the face mask together so that the layers are prevented from shifting (col 4, Ln 7-35). Bird further teaches that the bond points tend to be impervious areas which prevent passage of air through the mask, such that the number and size of the bonded areas can be appropriately selected to achieve sufficient bonding strength while not materially reducing the air resistance of the mask (col 4, Ln 36-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of result-effective variables such as the cross-sectional are and the distance between filled portions through routine experimentation, especially given the teachings in Saroch et al. and Bird regarding the desire to create a sufficient adhesive force between fabric layers while maintaining sufficient air permeability of the face mask by adjusting the density, number, and size of the bonding points constituting the filled portion. See MPEP 2144.05(II). 
Regarding claim 8, Saroch et al. teaches all of the limitations of claim 1 above. Although Saroch et al. teaches that the layers of fabric are mutually interconnected by a net of spot joints formed by a binder to secure constant mutual position of all layers during production and handling of the face mask ([0029]), the reference does not expressly teach that the binder comprises a polyurethane reactive adhesive or a hot melt adhesive.
However, in the analogous art of fabric face masks, Bird teaches a face mask comprising two layers of a nonwoven facing fabric and a nonwoven fabric filtration medium sandwiched between the layers of facing fabric (Abstract). Bird teaches that it is advantageous to spot bond the three layers of the face mask together so that the layers are prevented from shifting (col 4, Ln 7-35). Bird further teaches that it is possible to employ hot melt adhesives to effectuate the spot bonding of the layers of the mask together (col 4, Ln 23-29, 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask of Saroch et al. by utilizing a hot melt adhesive as the binder material, as it is well-known to use hot melt adhesives for interconnecting fabric layers of face masks via spot bonding, as taught by Bird. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saroch et al. (US 2014/0026897, cited on IDS) as applied to claim 1 above, and further in view of Hossain et al. (US 2018/0237967).
Regarding claim 11, Saroch et al. teaches all of the limitations of claim 1 above but does not expressly teach a thickness of the nanofibrous membrane. However, in the analogous art of nanofibrous filtering fabrics, Hossain et al. teaches a protective vent (10) comprising a membrane (12; nanofibrous membrane), which is sandwiched between two fabric carrier layers (11) ([0059], [0091], Fig. 2). Similar to Saroch et al., Hossain et al. teaches that the membrane is a nanofiber membrane produced by electrospinning using nanofibers and can be used in face mask applications ([0052], [0055], [0059]). Hossain et al. further teaches that the membrane can have a layer thickness of 1 to 10 µm in order to obtain sufficient air and water permeability for a particular application while minimizing the overall thickness of the laminate ([0033], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask of Saroch et al. by setting a thickness of the nanofibrous membrane within the claimed range, as taught by Hossain et al., for the benefit of reducing the overall thickness of the laminate while ensuring sufficient air permeability. Hossain et al. further teaches a thickness of the nanofibrous membrane which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US 2018/0237967) as applied to claim 1 above.
Regarding claim 10, Hossain et al. teaches all of the limitations of claim 1 above and further teaches that the membrane (12; nanofibrous membrane) can be made of polyvinylidene fluoride (PVDF) and that the fibers of the membrane are preferably formed with a diameter of 80 to 250 nm ([0047], [0052]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). 
Regarding claim 11, Hossain et al. teaches all of the limitations of claim 1 above and further teaches that the membrane (12; nanofibrous membrane) can have a layer thickness of 1 to 10 µm ([0060]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US 2010/0319113) as applied to claim 1 above.
Regarding claim 10, Rock et al. teaches all of the limitations of claim 1 above and further teaches that the nanofibers of the barrier layer (26; nanofibrous membrane) can be made of polyurethane and can have fiber diameters in the range of about 50 nanometers to about 1500 nanometers ([0036]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). 
Regarding claim 11, Rock et al. teaches all of the limitations of claim 1 above and further teaches that the barrier layer (26; nanofibrous membrane) can have a layer thickness of about 1 micrometer to about 50 micrometers ([0034]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Motomura et al. (US 2017/0252685) teaches a fiber laminate used as a filter medium, comprising two fiber sheets (1, 2) laminated with an interposed adhesive (4), wherein the adhesive is intermittently disposed in a linear form ([0004], [0062], Figs. 1, 2, 4). Motomura et al. teaches that the width (W) and pitch (P) of the adhesive regions is adjusted to ensure high peeling strength between the fiber sheets and to reduce a pressure loss to maintain sufficient dust collection efficiency ([0015], [0064], [0066], [0068]).
Bian et al. (“Influence of fiber diameter, filter thickness, and packing density on PM2.5 removal efficiency of electrospun nanofiber air filters for indoor applications”; 10.1016/j.buildenv.2019.106628; Published December 28, 2019) teaches that smaller fiber diameters (~60 nm) and larger filter thicknesses (~1.4 µm) in electrospun nanofiber filters result in better filtration performance for removal of small particulate matter (Abstract, Figs. 5, 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785